COPE, Judge
(specially concurring).
I join the opinion but add that the scope of the “prospective application” clause of Rule 1.540(b)(5), Florida Rules of Civil Procedure, is unsettled as applied to a judgment for money damages, apart from the unique circumstances involved in Weitzman v. F.I.F. Consultants, Inc., 468 So.2d 1085 (Fla. 3d DCA), review denied, 479 So.2d 117 (Fla.1985). See State ex rel. Metropolitan Dade County v. American Bankers Ins. Co., 558 So.2d 539 (Fla. 3d DCA 1990) (on rehearing); see also Curtiss-Wright Corp. v. Diaz, 507 So.2d 1197, 1198 (Fla. 3d DCA 1987), approved on other grounds, 519 So.2d 610 (Fla.1988). See generally DeClaire v. Yohanan, 453 So.2d 375 (Fla.1984).